Citation Nr: 9911447	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-12 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for scars of the 
right eyelid and forehead, currently evaluated as 
noncompensably (zero percent) disabling.

2.  Entitlement to a compensable evaluation under 38 C.F.R. 
§ 3.324 (1998) for multiple, noncompensable service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


REMAND

As noted above, the RO has certified for appeal the issue of 
entitlement to a compensable evaluation for scars of the 
right eyelid and forehead.  A review of the medical evidence 
in this case, however, indicates that further clarification 
of the nature and extent of the scars at issue is necessary 
prior to the Board's adjudication of this case.  The 
veteran's service medical records indicate that he sustained 
a 2.5 centimeter laceration on the right eyelid in May 1989 
which required 3 sutures, and a laceration to the right side 
of the forehead in April 1990 which required 23-25 sutures.  
The appealed August 1993 rating decision, however, indicates 
that service connection "is established for scars of the 
forehead (left and right) upper eyelids," and scars on the 
right and left eyelids were noted in the report of a July 
1992 VA examination.  Moreover, photographs accompanying the 
report of an April 1998 VA scars examination show only the 
right side of the veteran's face and in addition to a visible 
scar on the right eyelid below the eyebrow, appear to also 
indicate the presence of a scar on the right forehead.  The 
Board notes that the examiner, in April 1998, only described 
the presence of a residual 2.5 centimeter scar on the right 
face below the right eyebrow related to the 1989 incident.  
It is unclear from the record and from the RO's 
characterization of the veteran's service-connected 
disability whether what appears to be a second scar on the 
right side of the forehead is, in fact, a scar and whether 
such scar is related to either in-service incident and thus, 
contemplated in the grant of service connection.  See also 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) (if an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim). 

Additionally, the Board notes that the determination of this 
claim could significantly affect the veteran's claim for a 
compensable evaluation under 38 C.F.R. § 3.324 (1998) for 
multiple, noncompensable service-connected disabilities. In 
this regard, the Board observes that the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) has held 
that if a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined and must be decided 
together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination, with an appropriate 
examiner, to determine the nature and 
extent of his service-connected scars.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination 
including the description of the in-
service incidents which resulted in 
injury to the right side of the veteran's 
head in May 1989 and in April 1990.  
Photographs of the veteran's entire face 
and forehead should be taken.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to list and 
describe all scars of the forehead and 
eyelids related to these incidents as 
documented in the service medical 
records.  If any scars of the forehead 
are noted, the examiner should indicate 
whether it is at least as likely as not 
that such scars are related to an in-
service injury.  The examiner is also 
requested to offer an opinion as to 
whether any scars of the eyelids or 
forehead are disfiguring and the degree 
of such disfigurement.  A complete 
rationale should be given for all 
opinions and conclusions expressed, and 
the examination report should be typed.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for a 
compensable evaluation for service-
connected scars and indicate specifically 
which scars are encompassed in the grant 
of service connection for this 
disability.  The RO should also 
readjudicate the claim for a compensable 
evaluation for multiple, noncompensable 
service-connected disabilities under 38 
C.F.R. § 3.324 (1998).  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 

intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is so notified by the RO.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


